


Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Agreement is made by and between John F. Gaul (hereinafter “Employee”),
8013 River Falls Drive, Potomac, Maryland 20854, and Sunrise Senior Living,
Inc., Sunrise Senior Living Management, Inc., and their affiliates and operating
entities, subsidiaries, partners, parents, investors, shareholders, directors,
officers, employees, representatives and agents (collectively hereinafter
“Sunrise”). The Employee and Sunrise may be referred to collectively hereinafter
from time to time as “the Parties.”

WHEREAS, the Employee has been employed by Sunrise as General Counsel; and

WHEREAS, the Parties wish to change the employment relationship between them;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

1.         Separation From Employment

The Employee acknowledges and agrees that he is separating from his employment
with Sunrise effective February 27, 2009, unless a later date in 2009 is
mutually agreed to by the Parties (the “Separation Date”). As of the Separation
Date, the Employee shall have no duties or responsibilities to be performed for
Sunrise and shall have no authority to act on Sunrise’s behalf in any way.

The Employee acknowledges that during the period between the execution of this
Agreement and the Separation Date, the Employee’s employment is at-will and can
be terminated by either the Employee or Sunrise at any time, with or without
cause. The Employee agrees and acknowledges that the Agreement does not alter
the Employee’s at-will employment

--------------------------------------------------------------------------------

status, and that should he be terminated before the Separation Date, Sunrise
shall not be obligated to compensate him as an employee through the Separation
Date.

Should the Employee, (i) be involuntarily terminated by Sunrise before the
Separation Date for gross misconduct, which is materially and demonstrably
injurious to the Company, or (ii) voluntarily terminate his employment prior to
the Separation Date, Sunrise reserves the right to unilaterally rescind this
Agreement at its discretion, at which point this Agreement shall become null and
void and unenforceable in any respect. The Employee acknowledges and understands
that, should Sunrise so rescind the Agreement, he will not be entitled to the
severance benefits mentioned herein.

Should the Employee, before the Separation Date described above, be
involuntarily terminated by Sunrise other than for gross misconduct (as defined
above), the Employee shall be entitled to the severance benefits mentioned
herein in accordance with the terms of this Agreement and the date of such
termination shall be the Separation Date for purposes of this Agreement.

2.         Severance Benefits

The Employee will not receive compensation or benefits after the Separation
Date, except as hereinafter provided in this paragraph of this Agreement. The
Employee acknowledges and understands that these payments are not routinely
provided; that they exceed those provided under existing policies; and that they
are given in consideration of his release and waiver of any claims that he may
have against Sunrise in connection with his employment and separation from that
employment. The Employee further acknowledges that his receipt of the
compensation and

2

--------------------------------------------------------------------------------

benefits described in this paragraph is subject to the conditions of Paragraphs
1, 3 and 4 of this Agreement.

         a.          As soon as administratively feasible, but in no event more
than two (2) weeks after the period for revoking the Addendum Agreement
described in Paragraph 3 has expired, e Employee will receive a lump sum payment
of $1,312,500 (which equates to one hundred and four (104) weeks of his regular
salary as of the date of this Agreement and his 2008 and 2009 target bonus),
less applicable taxes and withholdings, payment to be delivered to the
Employee’s address of record. The Employee acknowledges that no portion of this
or any payment in this Paragraph 2 may be contributed to the Company’s 401(k)
plan.

         b.          As soon as practicable after the Separation Date, the
Employee will receive a lump sum payment for accrued vacation, if any, as of the
Separation Date, less applicable taxes and withholdings, payment to be delivered
to the Employee’s address of record.

         c.          By law, the Employee will be entitled to COBRA continuation
health insurance coverage from his last date of employment (generally up to
eighteen (18) months). Sunrise is providing the Employee the opportunity to
elect for himself, his spouse and covered dependents, up to twenty-four (24)
months of continued health insurance coverage from his last date of employment
similar to COBRA continuation coverage, except that such coverage will continue
for a period of up to twenty-four (24) months after the Employee’s termination
even if such period extends beyond the period for which COBRA continuation
coverage is required under applicable law. If the

3

--------------------------------------------------------------------------------

Employee elects and pays for such continuation coverage for any portion of those
twenty-four (24) months, Sunrise will reimburse the Employee in each of those
elected months for the difference between the amount the Employee paid for
health care coverage for himself and his covered spouse and dependents for his
last month as an active employee, and the cost to him in the elected month of
health insurance coverage for himself, his covered spouse and dependents. The
Employee acknowledges that all amounts reimbursed and paid to the Employee will
be issued on an after-tax basis. The Employee acknowledges that if he desires to
continue health insurance after twenty-four (24) months from the final date of
his employment, he will be solely responsible for the entire premium due.

         d.         The Employee will be provided up to twelve (12) months of
executive-level outplacement services by a vendor selected by Sunrise and at a
level and expense determined in Sunrise’s discretion. Such outplacement services
will be completed no later than the last day of the second calendar year after
the calendar year in which the Separation Date occurs.

         e.          Long-term Compensation Awards: To the extent that Employee
has unvested grants of stock options, restricted stock or other long-term
compensation under any Sunrise stock option, restricted stock or long-term
compensation plan (other than the Plan as defined in Paragraph 2(f) below) as of
the Separation Date, such stock options, shares of restricted stock or long-term
compensation shall become 100% vested and cease to be subject to any
restrictions on ownership as of the Separation Date. All such stock options,
restricted stock or other long-term compensation awards are either (i) exempt

4

--------------------------------------------------------------------------------

from or (ii) in compliance with, the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

         f.          Sunco Interest: The Employee’s bonus awards (the “Sunco
Bonus Awards”) under the Sunrise Assisted Living, Inc. Long Term Incentive Cash
Bonus Plan (the “Plan”), as set forth in the PS UK Investment (Jersey) Limited
Partnership Executive Officer Bonus Award Agreement, dated May 16, 2007, between
the Company and the Employee, and the PS Germany Investment (Jersey) Limited
Partnership Executive Officer Bonus Award Agreement, dated May 16, 2007, between
the Company and the Employee, shall become 100% vested (if not already 100%
vested prior to such date) as of the Separation Date. The terms of the Sunco
Bonus Awards will otherwise be unaffected by this Agreement. For the avoidance
of doubt, as of the Separation Date the Employee shall be eligible, on a
fully-vested basis, for the Bonus Amounts that would have otherwise been payable
to him with respect to the Plan Year of termination and all prior Plan Years (to
the extent not already paid) and future Plan Years, and shall not forfeit any
rights to receive any distribution under the Plan as a result of his separation
of employment as contemplated by this Agreement. All capitalized terms in this
Paragraph 2(f) not otherwise defined herein shall have the meanings given such
terms in the Plan. The Sunco Bonus Awards will either be (i) exempt from or (ii)
in compliance with, the provisions of Section 409A of the Code.

3.         Execution of Addendum Agreement

The Employee agrees that on or after the Separation Date (but no later than 45
days after the Separation Date), he will execute the Addendum Agreement
(attached hereto as Exhibit A) that incorporates by reference the Agreement in
its entirety. The Employee acknowledges and

5

--------------------------------------------------------------------------------

agrees that entitlement to the payments and benefits described in Paragraph 2 is
contingent upon execution of the Addendum Agreement as described in this Section
3.

4.       Effect of Reemployment with Sunrise on Compensation and Benefits

The Employee agrees that should he accept employment with Sunrise at any time
after the effective date of this Agreement, the benefits and compensation
described in Paragraph 2(a) shall cease as of that date of acceptance. As for
any compensation that the Employee would have already received from Sunrise
pursuant to Paragraph 2(a) as of the date of acceptance, the Employee agrees to
return the following amount to Sunrise:

The net amount for the one hundred and four (104) weeks of salary received
pursuant to Paragraph 2(a) ($750,000, less applicable taxes and withholdings)
LESS the net amount of his salary (as of the Separation Date) for the number of
weeks falling in between his two periods of Sunrise employment. For example, if
the Employee accepts employment with Sunrise four weeks after the Separation
Date, he must return to Sunrise the net amount of 100 of the 104 weeks of salary
he received pursuant to Paragraph 2(a). He would keep the other four weeks of
salary.

As for the compensation and benefits pursuant to Paragraph 2(b), 2(c), 2(d),
2(e), 2(f) and any portion of the payment under Paragraph 2(a) that is
attributable to the 2008 and 2009 target bonuses that he already would have
received (all of which he gets to keep), such compensation and benefits shall
not be subject to forfeiture and the Employee agrees that such compensation and
benefits shall constitute sufficient consideration for his obligations and
waivers under this Agreement.

6

--------------------------------------------------------------------------------

5.       Reimbursement Of Business Expenses

The Employee agrees to submit all requests for reimbursable business expenses by
no later than two weeks after the Separation Date. Reasonable business expenses
shall be promptly reimbursed by Sunrise.

6.       Return Of Sunrise Property/Passwords

The Employee agrees to return to Sunrise all Sunrise passwords, credit cards,
keys, beepers, laptop computers, cell phones, policy and procedure manuals, and
any other Sunrise property that has been in his possession or control. All such
property shall be returned no later than the Separation Date.

7.       Confidentiality/Non-Disparagement

          a.          The Employee agrees not to make any disparaging, negative,
or defamatory comments about Sunrise including Sunrise’s business, its
directors, officers, employees, parents, subsidiaries, partners, affiliates,
operating divisions, representatives or agents, or any of them, whether written,
oral, or electronic. In particular, the Employee agrees to make no public or
private statements including, but not limited to, press releases, statements to
journalists, employees, prospective employers, interviews, editorials,
commentaries, speeches or conversations, that disparage or may disparage
Sunrise’s business, are critical of Sunrise or its business, or would cast
Sunrise or its business in a negative light. In addition to the confidentiality
requirements set forth in this Agreement and those imposed by law, the Employee
further agrees not to provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings, or other written or
recorded communications referring or relating to Sunrise’s business, that would
support, directly or indirectly, any disparaging, negative or

7

--------------------------------------------------------------------------------

defamatory statement, whether written or oral. Notwithstanding the foregoing,
nothing in this Agreement shall prevent or restrict the Employee from disclosing
any information required by law, regulation, legal or administrative process.

         b.          Sunrise agrees that none of its officers or directors will
make any disparaging, negative, or defamatory comments about the Employee,
whether written, oral, or electronic during the term of their association with
Sunrise. In particular, Sunrise agrees that its officers and directors will make
no public or private statements, including, but not limited to, press releases,
statements to journalists, employees and prospective employers, interviews,
editorials, commentaries, speeches or conversations that disparage or may
disparage the Employee. Notwithstanding the foregoing, nothing in this Agreement
shall prevent or restrict Sunrise from disclosing any information required by
law, regulation, legal or administrative process.

8.      Enforcement

Each Party acknowledges and agrees that a breach of this Agreement will result
in significant harm to the other Party’s goodwill and reputation, and, in the
event of a breach by one Party, the other Party will be subject to a full range
of damages claims including, but not limited to, the harm to the Party’s
goodwill and reputation, and injunctive relief.

9.      Confidential Information And Trade Secrets

The Employee agrees that he shall keep secret and retain in strictest
confidence, and shall not to the detriment of Sunrise knowingly use or disclose,
directly or indirectly, any confidential information, trade secrets or
proprietary data of Sunrise, including without limitation, any data,
information, ideas, knowledge and papers pertaining to the customers,
prospective customers,

8

--------------------------------------------------------------------------------

prospective products or business methods of Sunrise, including without
limitation the business methods, plans and procedures of Sunrise.

10.      Non-Solicitation Of Employees

The Employee agrees that, for a period of one (1) year from the date of this
Agreement, he will not solicit, directly or indirectly, any employee to leave
the employment of Sunrise. Nothing in this paragraph shall prohibit the Employee
from participating in mass advertising of job positions for any employer, and
the advertising’s related solicitation of potential hires for the employer, as
long as the advertising/solicitation is not specifically targeted toward Sunrise
and/or its employees.

11.      Waiver Of Claims

The Employee, on his own behalf and anyone claiming for or through him,
knowingly, voluntarily and fully waives, unconditionally releases and forever
discharges Sunrise and all of its affiliated entities, and its officers,
directors, partners, owners, employees, agents, representatives, insurers,
predecessors and successors, of any and all claims, damages or causes of action,
whether known or unknown, occurring prior to and up to the date of this
Agreement. The foregoing includes, but is not limited to, all claims which could
have been raised under common law, including wrongful discharge or breach of
contract, any federal, state or local statute, including Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), Virginia state
and local civil rights laws, the Americans with Disabilities Act, the WARN Act,
the Employment Retirement Income Security Act (other than claims for vested
benefits thereunder), the Age Discrimination in Employment Act, any claims based
on any tort, such as fraud, defamation, intentional infliction of emotional
distress, or any claims for wages, insurance or other fringe benefits, including
group health and pension benefits (other than claims

9

--------------------------------------------------------------------------------

for the benefits described herein and any claims for vested benefits under any
employee benefit plan). Nothing in this Agreement, including the waiver and
release in this paragraph, restricts the Employee from communicating with,
filing a charge or complaint with, or fully cooperating in the investigations
by, any governmental agency on matters within their jurisdiction. However, as
stated above, this Agreement prohibits the Employee from recovering any relief,
including monetary relief, resulting from such activities.

12.      Age Discrimination Waiver

With respect to the waiver of the Employee’s rights under the Age Discrimination
in Employment Act, the Employee acknowledges that he is aware of and understands
the following rights under the Older Workers Benefit Protection Act:

           a.         The Employee should consult an attorney before executing
the waiver herein of his rights under the Age Discrimination in Employment Act;

           b.         The Employee has at least forty-five (45) days within
which to consider the waiver of his rights herein under the Age Discrimination
in Employment Act; and

           c.          For a period of seven (7) days following the execution of
this waiver of rights under the Age Discrimination in Employment Act, the
Employee can revoke the Agreement by providing written notice of such revocation
to Sunrise’s Senior Vice President of Human Resources, or his successor. This
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired.

           d.          Sunrise has provided to the Employee the ages and job
titles of all other employees whose positions, like his, are being eliminated
subject to a group termination

10

--------------------------------------------------------------------------------

program. Sunrise also has provided to the Employee the ages and job titles of
all other employees within the relevant organizational unit. All of those
employees are subject to the group termination program. Sunrise has provided to
the Employee the eligibility factors and time limits applicable to the group
termination program.

13.      Voluntary And Knowing Release Of Claims

The Employee expressly covenants and warrants that he personally has read this
Agreement; that he has had an opportunity to seek legal counsel; that he has had
sufficient time to consider this Agreement and fully understands the contents
thereof, including the fact that it contains a release of and a covenant not to
sue for any and all claims which he may have against Sunrise, both known or
unknown, even though there may be facts and consequences which are unknown to
the Employee; that he does not waive rights or claims that may arise after the
date this Agreement is executed; and that he freely and voluntarily entered into
this Agreement.

14.      Deferred Compensation Tax Rules

The Employee’s termination of employment shall have the same meaning as
“separation from service” under Section 409A (and any regulations thereunder).
In the event that the Employee is a “specified employee” within the meaning of
Section 409A (as determined by Sunrise or its delegate), any payments or
benefits hereunder that are subject to Section 409A and are payable as a result
of Employee’s termination of employment shall not be paid or provided until the
expiration of the six-month period following Employee’s termination of
employment or, if sooner, the Employee’s death, to the extent necessary to
comply with Section 409A of the Code. Any payments that are delayed by virtue of
this paragraph shall (a) be paid in one payment at the conclusion of the
six-month delay period or, if sooner, upon the Employee’s death and (b) include
interest on such amounts (calculated using a reasonable rate of interest

11

--------------------------------------------------------------------------------

determined by Sunrise) for the period that payment was delayed. Notwithstanding
the foregoing, the payments described in Paragraph 2(a) are intended to be
exempt from the provisions of Section 409A of the Code as short-term deferrals
given that all such payments will be made no later than the 15th day of the
third month following the end of the calendar year in which the Employee’s right
to such payments is no longer subject to a substantial risk of forfeiture. The
benefits under Paragraphs 2(b), Paragraph 2(c) (with respect to reimbursement of
health care coverage premiums) and Paragraph 2(d) are otherwise intended to be
exempt from the provisions of Section 409A. Each payment or benefit under this
Agreement shall be treated as a separate payment for purposes of Section 409A.

Any reimbursements required under this Agreement that are subject to Section
409A shall be made promptly, but in no event later than sixty (60) days after
the underlying expense was incurred and otherwise comply with any other
applicable Section 409A requirements.

To the extent applicable, this Agreement is intended to comply with the
distribution and other requirements under Section 409A. For any payments or
reimbursements to be made (or in-kind benefits to be provided) under this
Agreement that are subject to Section 409A, the Agreement shall be interpreted
and applied to the maximum extent possible consistent with Section 409A (and any
regulations thereunder).

15.      Cooperation

The Employee agrees fully to reasonably cooperate and assist Sunrise in any
litigation, claims, grievances, arbitrations or disputes involving Sunrise in
which the Employee has been involved or of which the Employee has knowledge.
Sunrise shall pay the Employee’s reasonable expenses in conjunction with the
Employee’s undertakings in reference to this paragraph.

12

--------------------------------------------------------------------------------

16.      Full And Final Agreement; Survival of Indemnification Agreement

This Agreement contains all of the agreements and understandings between the
Parties and supersedes any prior or contemporaneous negotiations or agreements,
written or oral, with respect to Employee’s separation of employment.
Notwithstanding anything herein to the contrary, the Parties specifically agree
that the Indemnification Agreement that the Parties executed on April 4, 2005
will survive and will not be superseded by this Agreement. This Agreement can
only be modified by a written Agreement signed by each party to the
modification.

17.      Controlling Law

This Agreement shall be governed by the laws of the Commonwealth of Virginia.

18.      Severability

In the event any portion of this Agreement shall be determined to be invalid
under any applicable law, such provision shall be deemed void and the remainder
of this Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the dates indicated below.

JOHN F. GAUL                                                SUNRISE SENIOR
LIVING, INC.
                                                                          AND
SUNRISE SENIOR LIVING
                                                                         
MANAGEMENT, INC.

By: /s/ John F. Gaul                                                  By: /s/ 
Thomas A. Zigray

                                                                                      
Thomas A. Zigray 
                                                                                      
Senior Vice President 
                                                                                      
of Human Resources

Date:  December 9, 2008                                   Date:  December 9,
2008

13

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------